                                               ORDER

          This matter is before the court upon Attorney Ashley Harris’s [29] motion to substitute

attorney on behalf of Defendant Cornelius Harris. Having considered the motion, the court finds

that the motion is not well taken and should be DENIED.

          Criminal Rule of Civil Procedure 44.1 provides that the admission and conduct of attorneys

in criminal cases shall be governed by Local Uniform Civil Rules. L. U. Civ. R. 83.1 requires that

the motion to substitute be either signed by the client or duly noticed to all parties, including the

client.

          The instant motion is neither signed by the defendant, nor has Ms. Harris reported to the

court that the defendant has been served the motion. Upon review of the motion, the court notified

Ms. Harris, on October 9, 2019, that the motion was insufficient, and required her to supplement

the motion. Having had no reply nor supplementation, the court emailed Ms. Harris again, on

October 15, 2019, warning her the failure to supplement the motion would result in denial of the

same. Still having no response, the court set a conference to discuss the matter on October 16,

2019 to be held on October 17, 2019. Ms. Harris did not appear. The court then reset the conference

on October 16, 2019 to be held on October 22, 2019. Again, Ms. Harris did not appear.

          In addition to denying this motion, this court notes the highly unprofessional nature of Ms.

Harris’s conduct. THEREFORE, for all the foregoing reasons, the motion is hereby DENIED and
counsel is cautioned that further unresponsive conduct may result in sanctions against her as an

officer of the court.

        SO ORDERED this 28th day of October, 2019.

                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
